DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 17, and 19-20, in the reply filed on May 17, 2021 is acknowledged.
Claims 11-16 and 18 have been withdrawn from consideration as being directed towards the non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) (“RS” herewithin) mentioned in the description: RS 120 fire barrier from para 0038 of published disclosure and sheet RS16.  Sheet 16 appears to be a typo and intended to be 146 in the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 19-20 recite the limitation “the flame-retardant fabric does not have added flame-retardant chemistry”.  The scope of “added flame retardant chemistry” is not clear.  Does it mean that no additional flame retardant materials can be present outside of the non-woven textile substrate and the first non-intumescent coating?  Does it mean that additional flame retardant materials can be present as long as they are the same as that contained in the nonwoven textile substrate and the first non-intumescent coating?  Are additional materials that act as heat sinks, and therefore added in flame protection but, in of themselves, chemistries do not provide any additional flame protection or retardancy excluded?  Can the fibers of the substrate contain flame-retardant chemistry, such as flame retardant viscose or flame retardant polyester that contains the flame-retardant chemistry as part of the polyester chain, still meet the claim limitations?
Claim 1 also recites the limitation “a first non-intumescent coating consisting of a solvent, a latex binder and aluminum particles and optionally a wetting agent, a surfactant and a pigment stabilizer.”  It is unclear if only the wetting agent is optional or the surfactant and pigment as well.  For the purpose of prior art application, Examiner will interpret the wetting agent, the surfactant, and the pigment as optional.
Claim 2 recites the limitation “the second intumescent coating” in line 6.  There is insufficient antecedent basis for this limitation.
Claims 3-10 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0149903 to Murphy in view of US Pub. No. 2017/0022658 to Fang and USPN 2,027,296 to Stuart.
Regarding claims 1-10, 17, and 19-20, Murphy teaches a mattress comprising a fire barrier fabric (flame-retardant fabric) that at least partially encloses the core of the mattress (Murphy, abstract).  Murphy teaches the fibre barrier fabric being composed of rayon or viscose or blends of inherently flame retardant, rayon or viscose fibers (cellulosic fibers) and other fibers that are known not to include chlorine, chlorine compounds or derivatives that when subjected to combustion cannot release dioxin or furan or similar chlorine by-products, including polybenzimidazole, polyester, or nylon fibers (thermoplastic fibers) (Id., para 0030, 0088).  Murphy teaches the fire barrier fabric being nonwoven (nonwoven textile substrate) made from fiber webs or batts that are strengthened by mechanical interlocking by needling or fluid entanglement (Id., para 0089), which would result in the fibers of the fabric necessarily projecting from the surface of the nonwoven and having interstices, including both (claim 1, 17) cellulosic fibers (claim 19) and thermoplastic polymeric fibers projection therefrom (claim 20).  The fabric would also necessarily have a first and second filamentous surface opposite each other.  Murphy teaches if finishing of the fire barrier fabric were desired, such would not materially affect the performance of the fabric (Id., para 0092).  Murphy teaches for certain applications may benefit from inclusion or application of chemical treatments to the fire barrier fabric (Id., para 0093).

However, Fang teaches a barrier fabric (flame-retardant fabric) that includes a fabric substrate and a heat-resistant coating layer disposed over a first side of the fabric substrate and a barrier layer over a second side of the fabric substrate (Fang, abstract).  Fang teaches the fabric substrate can be formed from any type of fiber possessing desired physical characteristics and processibility including nylon fibers (Id., para 0016).  Fang teaches the heat-resistant coating layer comprising a high temperature polymer resin binder and aluminum pigment, wherein the layer contains at least 5 wt% aluminum pigment, specifically 10 to 50 wt% (Id., para 0018).  Fang teaches the polymer for the heat-resistant layer being chosen from various polymer, including polyurethane polymers, and the coating composition containing one or more volatile liquids, including water (solvent) (claim 3, 10) (Id., para 0019-0020).  Fang teaches the heat-resistant layer containing at least 5 wt% aluminum pigment (aluminum particles), specifically 10 wt% to 50 wt% (Id., para 0018). Fang teaches the aluminum pigment having radiant heat reflecting properties (Id., para 0018).  Fang teaches the heat resistant coating layer being applied to one or both surfaces of the fabric substrate (Id., Fig. 4, para 0026), reading on the a first filamentous surface of the substrate and second filamentous surface of the substrate having the heat-resistant coating layer (first and second non-intumescent coating, claims 1-2, 17, 19, 20) and thereby having the coating extending along the first and second filamentous surfaces and into the interstices of the fibers.  Since the coating is bonded to the fabric and of a different chemical composition, the heat resistant coating is distinct from the fabric substrate as well as integrated with the substrate.  Additionally, Stuart teaches a fibrous substrate, such as heavy paper, adhered to a metallic foil, such as aluminum, by a heat resistant adhesive, such as a latex that has water (Stuart, abstract, col. 2 lines 27-37, col. 3 line 61- col 5 line 23), thereby teaching a high temperature polymeric resin binder, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fire barrier fabric of Murphy, wherein the fabric contains a heat-resistant coating layer of aluminum pigment (particles) and high temperature resistant latex binder in water solvent as taught by Fang and Stuart, motivated by the desire of using conventionally known coatings for fire resistant fabric and high temperature resistant binders predictably suitable for bonding aluminum and fibrous substrate and to impart radiant heat reflecting properties and pigmentation to the fabric.  The heat resistant coating layer only requires the aluminum pigment (particles) and the high temperature polymer binder which is the latex binder in a water vehicle reads on heat resistant coating layer consisting of a solvent, specifically water (as conventionally known for latex binder), a latex binder, and aluminum particles. As the prior art combination does not require additional flame-retardant material beside those in the nonwoven and fire resistant coating, as best understood by Examiner, the fabric does not have added flame-retardant chemistry.
Regarding claims 4-7, the prior art combination teaches the fire barrier having a weight preferably of about 5 oz/yd2 (Murphy, para 0090).  The prior art combination teaches the aluminum pigment (particles) being at least 5 wt%, more specifically 10 wt/% to 50 wt% of the heat-resistant coating layer (Fang, para 0018).  The prior art combination teaches the thickness of the heat resistant layer being between 0.5 to 50 micron (Id.).  Aluminum is known in the art as having a density of about 2.7 g/cm3 and polyurethane is known in the art as having a density of about 1.1 g/cm3.  At a weight ratio of 1:1 (50% wt aluminum pigment balance of solids being latex), the heat resistant coating layer would have a density of about 1.9 g/cm3 and at a ratio of 1:9 (10% wt aluminum pigment balance of solids being latex), the heat resistant coating layer would have a density of about 1.26 g/cm3.  Therefore, a coating layer thickness of 50 micron at 10% wt% and 50 wt% aluminum corresponds to a basis weight of -4 and 5x10-2 g/cm2, respectively.  A coating layer thickness of 0.5 micron at 10% wt% and 50 wt% aluminum corresponds to a basis weight of aluminum of 6x10-6 and 5x10-5 g/cm2, respectively.  
Based on a fabric basis weight of 5 oz/yd2 (0.01695 g/cm2), the aluminum weight percent based on the weight of the coated nonwoven ranges up to about 18% by weight, therefore overlapping with the claimed range.  While the reference does not specifically teach the claimed range of about 0.005% to about 20% (claim 4), specifically about 0.005% to about 10% (claim 5), more specifically about 1% to about 5% (claim 6), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of aluminum in the heat resistant coating layer and coating layer thickness, and therefore the amount of aluminum present in fire barrier fabric, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and the desire level of radiant heat reflection desired.    
Regarding claims 8-9, the prior art combination teaches the fire barrier having a weight between 0.25 oz and 30 oz per square yard, preferably about 5 oz/yd2 (Murphy, para 0090).  While the reference does not specifically teach the claimed range of about 3.4 and 3.6 oz/yd2, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the weight, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 4,495,238 to Adiletta teaches a fire resistant thermal insulating composite structure comprising a heat resistant binder emulsion or latex that is able to withstand elevated temperatures for extended periods of time without undue deterioration and is added in the form of a water-based emulsion Polyurethane Latex to Suskind teaches a polyurethane latex that combines the outstanding properties of polyurethane with the convenience of a water-based system which are tough and exhibit low swelling of latex.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/               Examiner, Art Unit 1789